

UNOVA, INC.
1999 STOCK INCENTIVE PLAN




SECTION 1.  Purpose; Definitions


The purpose of the Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers and employees and to provide the
Company and its subsidiaries with a stock plan providing incentives directly
linked to the profitability of the Company’s businesses and increases in
shareholder value.


For purposes of the Plan, the following terms are defined as set forth below:


a.  "Affiliate" means a corporation or other entity controlled by the Company
and designated by the Committee from time to time as such.


b.  "Award" means a Stock Appreciation Right, Stock Option, or Restricted Stock.


c.  "Board" means the Board of Directors of the Company.


d.  "Change in Control" and "Change in Control Price" have the meanings set
forth in Sections 8(b) and (c), respectively.


e.  "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.


f.  "Commission" means the Securities and Exchange Commission or any successor
agency.


g.  "Committee" means the Committee referred to in Section 2.


h.  "Company" means UNOVA, Inc., a Delaware corporation.


i.  "Covered Employee" means a participant designated prior to the grant of
shares of Restricted Stock by the Committee who is or may be a "covered
employee" within the meaning of Section 162(m)(3) of the Code in the year in
which Restricted Stock is expected to be taxable to such participant.


j.  "Disability" means permanent and total disability as determined for purposes
of the Company’s Long Term Disability Plan for the staff of the Company’s
corporate headquarters.


k.  "Early Retirement" means retirement from active employment with the Company,
a subsidiary or an Affiliate pursuant to the early retirement provisions of the
applicable pension plan of such employer.


l.  "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.


m.  "Fair Market Value" means, as of any given date, the mean between the
highest and lowest reported sales prices of the Stock on the New York Stock
Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Stock is listed or on NASDAQ. If there
is no regular public trading market for such Stock, the Fair Market Value of the
Stock shall be determined by the Committee in good faith.


n.  "Incentive Stock Option" means any Stock Option designated as, and qualified
as, an "incentive stock option" within the meaning of Section 422 of the Code.


--------------------------------------------------------------------------------





o.  "Non-Employee Director" means a member of the Board who qualifies as a
Non-Employee Director as defined in Rule 16b-3(b)(3), as promulgated by the
Commission under the Exchange Act, or any successor definition adopted by the
Commission.


p.  "Non-Qualified Stock Option" means any Stock Option that is not an Incentive
Stock Option.


q.  "Normal Retirement" means retirement from active employment with the
Company, a subsidiary or an Affiliate at or after age 65.


r.  "Qualified Performance-Based Award" means an Award of Restricted Stock
designated as such by the Committee at the time of grant, based upon a
determination that (i) the recipient is or may be a "covered employee" within
the meaning of Section 162(m)(3) of the Code in the year in which the Company
would expect to be able to claim a tax deduction with respect to such Restricted
Stock and (ii) the Committee wishes such Award to qualify for the Section 162(m)
Exemption.


s.  "Performance Goals" means the performance goals established by the Committee
in connection with the grant of an Award. In the case of Qualified
Performance-Based Awards, (i) such Performance Goals shall be based on the
attainment of specified levels of one or more of the following measures: cash
flow ("CF"), cash value added ("CVA"), revenue growth ("RG"), return on assets
("ROA"), return on capital ("ROC"), return on capital utilized ("ROCU"), return
on equity ("ROE"), return on revenue ("ROR") or return on tangible equity
("ROTE") of the Company or of any business unit thereof within which the
participant is primarily employed, or that are based on the attainment of
specified levels of Basic Earnings per Share ("BEPS") or Diluted Earnings per
Share ("DEPS") of the Company or that are based, in whole or in part, on a level
or levels of increase in the Fair Market Value of the Stock, and that are
intended to qualify under Section 162(m)(4)(c) of the Code, and (ii) such
Performance Goals shall be set by the Committee within the time period
prescribed by Section 162(m) of the Code and related regulations. For purposes
of the Plan, CF, CVA, RG, ROA, ROC, ROCU, ROE, ROR, ROTE, BEPS and DEPS shall
have the meanings set forth in Exhibit A hereto.


t.  "Plan" means the UNOVA, Inc. 1999 Stock Incentive Plan, as set forth herein
and as hereinafter amended from time to time.


u.  "Restricted Stock" means an Award granted under Section 7.


v.  "Retirement" means Normal or Early Retirement.


w.  "Rule 16b-3" means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time.


x.  "Section 162(m) Exemption" means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.


y.  "Stock" means the common stock, par value $.01 per share, of the Company.


z.  "Stock Appreciation Right" means a right granted under Section 6.


aa.  "Stock Option" means an option granted under Section 5.


--------------------------------------------------------------------------------





bb.  "Termination of Employment" means the termination of the participant’s
employment with the Company and any subsidiary or Affiliate. A participant
employed by a subsidiary or an Affiliate shall also be deemed to incur a
Termination of Employment if the subsidiary or Affiliate ceases to be such a
subsidiary or an Affiliate, as the case may be, and the participant does not
immediately thereafter become an employee of the Company or another subsidiary
or Affiliate. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Company and its subsidiaries and
Affiliates shall not be considered Terminations of Employment. If so determined
by the Committee, a participant shall be deemed not to have incurred a
Termination of Employment if the participant enters into a contract with the
Company or a subsidiary providing for the rendering by the participant of
consulting services to the Company or such subsidiary on terms approved by the
Committee; however, Termination of Employment of the participant shall occur
when such contract ceases to be in effect.


In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.




SECTION 2.  Administration


The Plan shall be administered by the Compensation Committee or such other
committee of the Board as the Board may from time to time designate (the
"Committee"), which shall be composed of not less than two Non-Employee
Directors, each of whom shall be an "outside director" for purposes of Section
162(m)(4) of the Code and shall be appointed by and serve at the pleasure of the
Board.


The Committee shall have plenary authority to grant Awards pursuant to the terms
of the Plan to officers and employees of the Company and its subsidiaries and
Affiliates.


Among other things, the Committee shall have the authority, subject to the terms
of the Plan:


(a)  To select the officers and employees to whom Awards may from time to time
be granted;


(b)  To determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock or any
combination thereof are to be granted hereunder;


(c)  To determine the number of shares of Stock to be covered by each Award
granted hereunder;


(d)  To determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the option price (subject to Section 5(a)), any
vesting condition, restriction or limitation (which may be related to the
performance of the participant, the Company or any subsidiary or Affiliate) and
any vesting acceleration or forfeiture waiver regarding any Award and the shares
of Stock relating thereto, based on such factors as the Committee shall
determine;


(e)  To modify, amend or adjust the terms and conditions of any Award, at any
time or from time to time, including but not limited to Performance Goals;
provided, however, that the Committee may not adjust upwards the amount payable
with respect to a Qualified Performance-Based Award or waive or alter the
Performance Goals associated therewith;


(f)  To determine to what extent and under what circumstances Stock and other
amounts payable with respect to an Award shall be deferred; and


(g)  To determine under what circumstances an Award may be settled in cash or
Stock under Sections 5(j), 5(k) and 6(b)(ii), except as otherwise therein
provided.


--------------------------------------------------------------------------------





The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.


Any determination made by the Committee pursuant to the provisions of the Plan
with respect to any Award shall be made in the sole discretion of the Committee
at the time of the grant of the Award or, unless in contravention of any express
term of the Plan, at any time thereafter. All decisions made by the Committee
pursuant to the provisions of the Plan shall be final and binding on all
persons, including the Company and Plan participants.


Any authority granted to the Committee may also be exercised by the full Board,
except to the extent that the grant or exercise of such authority would cause
any Award or transaction to become subject to (or lose an exemption under) the
short-swing profit recovery provisions of Section 16 of the Exchange Act. To the
extent that any permitted action taken by the Board conflicts with action taken
by the Committee, the Board action shall control.




SECTION 3.  Shares of Stock Subject to Plan


Subject to adjustment as provided herein, the total number of shares of Stock
available for grant under the Plan shall be four million five hundred thousand
(4,500,000). However, no more than 30 percent of the shares of Stock available
for grant under the Plan as of the first day of any calendar year during which
the Plan is in effect shall be utilized in that fiscal year for the grant of
Awards in the form of Restricted Stock. No participant may be granted Awards
covering more than one million (1,000,000) shares of Stock in any calendar year
during which the Plan is in existence. Shares subject to an Award under the Plan
may be authorized and unissued shares or may be treasury shares.


If any shares of Restricted Stock are forfeited, or if any Stock Option (and
related Stock Appreciation Right, if any) terminates without being exercised, or
if any Stock Appreciation Right is exercised for cash, shares subject to such
Awards shall again be available for distribution in connection with Awards under
the Plan.


In the event of any change in corporate capitalization, such as a stock split or
any corporate transaction (such as any merger, consolidation or separation
(including a spin-off)), any other distribution of stock or property of the
Company, any reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code) or any partial or complete
liquidation of the Company, the Committee or Board may make such substitution or
adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan, in the individual limits on Awards under the Plan, in the
number, kind and exercise price of shares subject to outstanding Stock Options
and Stock Appreciation Rights, in the number and kind of shares subject to
outstanding Awards in the form of Restricted Stock granted under the Plan and/or
such other equitable substitution or adjustments as it may determine to be
appropriate in its sole discretion; provided, however, that the number of shares
subject to any Award shall always be a whole number. Such adjusted exercise
price shall also be used to determine the amount payable by the Company upon the
exercise of any Stock Appreciation Right associated with any Stock Option.




SECTION 4.  Eligibility


Officers and employees of the Company, its subsidiaries and Affiliates who are
responsible for or contribute to the management, growth and profitability of the
business of the Company, its subsidiaries and Affiliates are eligible to be
granted Awards under the Plan. No grant shall be made under this Plan to a
director who is not an officer or a salaried employee of the Company, its
subsidiaries or Affiliates.


--------------------------------------------------------------------------------







SECTION 5.  Stock Options


Stock Options may be granted alone or in addition to other Awards granted under
the Plan and may be of two types: Incentive Stock Options and Non-Qualified
Stock Options. Any Stock Option granted under the Plan shall be in such form as
the Committee may from time to time approve.


The Committee shall have the authority to grant any optionee Incentive Stock
Options, Non-Qualified Stock Options or both types of Stock Options (in each
case with or without Stock Appreciation Rights); provided, however, that grants
hereunder are subject to the annual limit on grants to individual participants
set forth in Section 3. Incentive Stock Options may be granted only to employees
of the Company and its subsidiaries (within the meaning of Section 424(f) of the
Code). To the extent that any Stock Option is not designated as an Incentive
Stock Option or even if so designated does not qualify as an Incentive Stock
Option, it shall constitute a Non-Qualified Stock Option.


Stock Options shall be evidenced by option agreements, the terms and provisions
of which may differ. An option agreement shall indicate on its face whether it
is intended to be an agreement for an Incentive Stock Option or a Non-Qualified
Stock Option. The grant of a Stock Option shall occur on the date the Committee
selects an individual to be a participant in any grant of a Stock Option,
determines the number of shares of Stock to be subject to such Stock Option to
be granted to such individual and specifies the terms and provisions of the
Stock Option. The Company shall notify a participant of any grant of a Stock
Option, and a written option agreement or agreements shall be duly executed and
delivered by the Company to the participant. Such agreement or agreements shall
become effective upon execution by the Company and the participant.


Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered nor
shall any discretion or authority granted under the Plan be exercised so as to
disqualify the Plan under Section 422 of the Code.


Stock Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:


(a) Option Price. The option price per share of Stock purchasable under a Stock
Option shall be determined by the Committee and set forth in the option
agreement, and shall not be less than the Fair Market Value of the Stock subject
to the Stock Option on the date of grant.


(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Incentive Stock Option shall be exercisable more than 10 years after the
date the Stock Option is granted.


(c) Exercisability. Except as otherwise provided herein, Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. The exercisability of a Stock Option may
be conditional upon the attainment of Performance Goals, which need not be the
same for all optionees. If the Committee provides that any Stock Option is
exercisable only in installments, the Committee may at any time waive such
installment exercise provisions, in whole or in part, based on such factors as
the Committee may determine. In addition, the Committee may at any time
accelerate the exercisability of any Stock Option.


(d) Method of Exercise; Issuance of Stock. Subject to the provisions of this
Section 5, Stock Options may be exercised, in whole or in part, at any time
during the option term by giving written notice of exercise to the Company
specifying the number of shares of Stock subject to the Stock Option to be
purchased.


Such notice shall be accompanied by payment in full of the purchase price by
certified or bank check or such other instrument as the Company may accept.
Payment, in full or in part, may also be made in the form of unrestricted Stock
already owned by the optionee for a period of at least six months prior to the
date of exercise based on the Fair Market Value of the Stock on the date the
Stock Option is exercised.


--------------------------------------------------------------------------------





In the discretion of the Committee, payment for any shares subject to a Stock
Option may also be made by delivering a properly executed exercise notice to the
Company, together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds necessary to pay the
purchase price, and, if requested, the amount of any federal, state, local or
foreign withholding taxes. To facilitate the foregoing, the Company may enter
into agreements for coordinated procedures with one or more brokerage firms.


No shares of Stock shall be issued until full payment therefor has been made.
Except as otherwise provided in Section 5(l) below, an optionee shall have all
of the rights of a shareholder of the Company holding the class or series of
Stock that is subject to such Stock Option (including, if applicable, the right
to vote the shares and the right to receive dividends), when the optionee has
given written notice of exercise, has paid in full for such shares and, if
requested, has given the representation described in Section 11(a). Upon
exercise of a Stock Option, a participant shall be entitled (unless the
participant has given a broker the irrevocable instructions referred to in the
preceding paragraph) to receive a certificate representing the Stock issuable
upon exercise of the Stock Option or such other evidence of ownership as the
Company may then generally provide to its shareholders of record.


(e) Nontransferability of Stock Options. No Stock Option shall be transferable
by the optionee other than (i) by will or by the laws of descent and
distribution; or (ii) in the case of a Non-Qualified Stock Option, as otherwise
expressly permitted under the applicable option agreement including, if so
permitted, pursuant to a gift to such optionee’s family, whether directly or
indirectly or by means of a trust or partnership or otherwise. All Stock Options
shall be exercisable, subject to the terms of this Plan, only by the optionee,
the guardian or legal representative of the optionee, or any person to whom such
option is transferred pursuant to the preceding sentence, it being understood
that the term "holder" and "optionee" include such guardian, legal
representative and other transferee.


(f) Termination by Death. Unless otherwise determined by the Committee, if an
optionee’s employment terminates by reason of death, any Stock Option held by
such optionee may thereafter be exercised, to the extent then exercisable, or on
such accelerated basis as the Committee may determine, for a period of one year
(or such other period as the Committee may specify in the option agreement) from
the date of such death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter.


(g) Termination by Reason of Disability. Unless otherwise determined by the
Committee, if an optionee’s employment terminates by reason of Disability, any
Stock Option held by such optionee may thereafter be exercised by the optionee,
to the extent it was exercisable at the time of termination, or on such
accelerated basis as the Committee may determine, for a period of three years
(or such shorter period as the Committee may specify in the option agreement)
from the date of such termination of employment or until the expiration of the
stated term of such Stock Option, whichever period is the shorter; provided,
however, that if the optionee dies within such period, any unexercised Stock
Option held by such optionee shall, notwithstanding the expiration of such
period, continue to be exercisable to the extent to which it was exercisable at
the time of death for a period of 12 months from the date of such death or until
the expiration of the stated term of such Stock Option, whichever period is the
shorter. In the event of termination of employment by reason of Disability, if
an Incentive Stock Option is exercised after the expiration of the exercise
periods that apply for purposes of Section 422 of the Code, such Stock Option
will thereafter be treated as a Non-Qualified Stock Option.


--------------------------------------------------------------------------------





(h) Termination by Reason of Retirement. Unless otherwise determined by the
Committee, if an optionee’s employment terminates by reason of Retirement, any
Stock Option held by such optionee may thereafter be exercised by the optionee,
to the extent it was exercisable at the time of such Retirement, or on such
accelerated basis as the Committee may determine until the expiration of the
stated term of such Stock Option, provided, however, that if the optionee dies
within such period any unexercised Stock Option held by such optionee shall,
notwithstanding the expiration of such period, continue to be exercisable to the
extent to which it was exercisable at the time of death for a period of 12
months from the date of such death or until the expiration of the stated term of
such Stock Option, whichever period is the shorter. In the event of termination
of employment by reason of Retirement, if an Incentive Stock Option is exercised
after the expiration of the exercise periods that apply for purposes of Section
422 of the Code, such Stock Option will thereafter be treated as a Non-Qualified
Stock Option.


(i) Other Termination. Unless otherwise determined by the Committee, if an
optionee incurs a Termination of Employment for any reason other than death,
Disability or Retirement, any Stock Option held by such optionee, to the extent
then exercisable, or on such accelerated basis as the Committee may determine,
may be exercised for the lesser of three months from the date of such
Termination of Employment or the balance of the term of such Stock Option;
provided, however, that if the optionee dies within such three-month period, any
unexercised Stock Option held by such optionee shall, notwithstanding the
expiration of such three-month period, continue to be exercisable to the extent
to which it was exercisable at the time of death for a period of 12 months from
the date of such death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter. In the event of Termination of
Employment, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Stock Option will thereafter be treated as a Non-Qualified Stock Option.


(j) Cashing Out of Stock Option. On receipt of written notice of exercise, the
Committee may elect to cash out all or part of the portion of the shares of
Stock for which a Stock Option is being exercised by paying the optionee an
amount, in cash or Stock, equal to the excess of the Fair Market Value of the
Stock over the option price times the number of shares of Stock for which the
Option is being exercised on the effective date of such cash-out.


(k) Change in Control Cash-Out. Notwithstanding any other provision of the Plan,
during the 60-day period from and after a Change in Control (the "Exercise
Period"), unless the Committee shall determine otherwise at the time of grant,
an optionee shall have the right, whether or not the Stock Option is fully
exercisable and in lieu of the payment of the exercise price for the shares of
Stock being purchased under the Stock Option and by giving notice to the
Company, to elect (within the Exercise Period) to surrender all or part of the
Stock Option to the Company and to receive cash, within 30 days of such notice,
in an amount equal to the amount by which the Change in Control Price per share
of Stock on the date of such election shall exceed the exercise price per share
of Stock under the Stock Option (the "Spread") multiplied by the number of
shares of Stock granted under the Stock Option as to which the right granted
under this Section 5(k) shall have been exercised. Notwithstanding the
foregoing, if any right granted pursuant to this Section 5(k) would make a
Change in Control transaction ineligible for pooling-of-interests accounting
under APB No. 16 that but for the nature of such grant would otherwise be
eligible for such accounting treatment, the Committee shall have the ability to
substitute for the cash payable pursuant to such right Stock with a Fair Market
Value equal to the cash that would otherwise be payable hereunder.


(l) Deferral of Option Shares. The Committee may from time to time establish
procedures pursuant to which an optionee may elect to defer, until a time or
times later than the exercise of an Option, receipt of all or a portion of the
Shares subject to such Option and/or to receive cash at such later time or times
in lieu of such deferred Shares, all on such terms and conditions as the
Committee shall determine. If any such deferrals are permitted, then
notwithstanding Section 5(d) above, an optionee who elects such deferral shall
not have any rights as a stockholder with respect to such deferred Shares unless
and until Shares are actually delivered to the optionee with respect thereto,
except to the extent otherwise determined by the Committee.




--------------------------------------------------------------------------------





SECTION 6.  Stock Appreciation Rights


(a) Grant and Exercise. Stock Appreciation Rights may be granted in conjunction
with all or part of any Stock Option granted under the Plan. In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of grant of such Stock Option. In the case of an Incentive Stock Option,
such rights may be granted only at the time of grant of such Stock Option. A
Stock Appreciation Right shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option.


A Stock Appreciation Right may be exercised by an optionee in accordance with
Section 6(b) by surrendering the applicable portion of the related Stock Option
in accordance with procedures established by the Committee. Upon such exercise
and surrender, the optionee shall be entitled to receive an amount determined in
the manner prescribed in Section 6(b). Stock Options which have been so
surrendered shall no longer be exercisable to the extent the related Stock
Appreciation Rights have been exercised.


(b) Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions as shall be determined by the Committee, including the
following:


(i)  Stock Appreciation Rights shall be exercisable only at such time or times
and to the extent that the Stock Options to which they relate are exercisable in
accordance with the provisions of Section 5 and this Section 6.


(ii)  Upon the exercise of a Stock Appreciation Right, an optionee shall be
entitled to receive an amount in cash, shares of Stock or both, in value equal
to the excess of the Fair Market Value of one share of Stock over the option
price per share specified in the related Stock Option multiplied by the number
of shares in respect of which the Stock Appreciation Right shall have been
exercised, with the Committee having the right to determine the form of payment.


(iii)  Stock Appreciation Rights shall be transferable only to permitted
transferees of the underlying Stock Option in accordance with Section 5(e).


(iv)  Upon the exercise of a Stock Appreciation Right, the Stock Option or part
thereof to which such Stock Appreciation Right is related shall be deemed to
have been exercised for the purpose of the limitation set forth in Section 3 on
the number of shares of Stock to be issued under the Plan, but only to the
extent of the number of shares covered by the Stock Appreciation Right at the
time of exercise based on the value of the Stock Appreciation Right at such
time.




SECTION 7.  Restricted Stock


(a) Administration. Shares of Restricted Stock may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the officers and employees to whom and the time or times at which grants of
Restricted Stock will be awarded, the number of shares to be awarded to any
participant (subject to the annual limit on grants to individual participants
set forth in Section 3), the conditions for vesting, the time or times within
which such Awards may be subject to forfeiture and any other terms and
conditions of the Awards, in addition to those contained in Section 7(c).


(b) Awards and Certificates. Shares of Restricted Stock shall be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate or
other evidence of ownership issued in respect of shares of Restricted Stock
shall be registered in the name of such participant and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:


--------------------------------------------------------------------------------





"The transferability of the shares of stock represented hereby [referred to
herein] are subject to the terms and conditions (including forfeiture) of the
UNOVA, Inc. 1999 Stock Incentive Plan and a Restricted Stock Agreement. Copies
of such Plan and Agreement are on file at the principal executive offices of
UNOVA, Inc."


The Committee may require that any certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the participant shall
have delivered a stock power, endorsed in blank, relating to the Stock covered
by such Award.


(c) Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:


(i)  The Committee may, prior to or at the time of grant, designate an Award of
Restricted Stock as a Qualified Performance-Based Award, in which event it shall
condition the grant or vesting, as applicable, of such Restricted Stock upon the
attainment of Performance Goals. If the Committee does not designate an Award of
Restricted Stock as a Qualified Performance-Based Award, it may also condition
the grant or vesting thereof upon the attainment of Performance Goals.
Regardless of whether an Award of Restricted Stock is a Qualified
Performance-Based Award, the Committee may also condition the grant or vesting
thereof upon the continued service of the participant. The conditions for grant
or vesting and the other provisions of Restricted Stock Awards (including
without limitation any applicable Performance Goals) need not be the same with
respect to each recipient. The Committee may at any time, in its sole
discretion, accelerate or waive, in whole or in part, any of the foregoing
restrictions; provided, however, that in the case of Restricted Stock that is a
Qualified Performance-Based Award, the applicable Performance Goals shall have
been satisfied.


(ii)  Subject to the provisions of the Plan and the Restricted Stock Agreement
referred to in Section 7(c)(vi), during the period, if any, set by the
Committee, commencing with the date of such Award for which such participant’s
continued service is required (the "Restriction Period"), and until the later of
(i) the expiration of the Restriction Period and (ii) the date the applicable
Performance Goals (if any) are satisfied, the participant shall not be permitted
to sell, assign, transfer, pledge or otherwise encumber shares of Restricted
Stock; provided that the foregoing shall not prevent a participant from pledging
Restricted Stock as security for a loan, the sole purpose of which is to provide
funds to pay the option price for Stock Options.


(iii)  Except as provided in this paragraph (iii) and Sections 7(c)(i) and
7(c)(ii) and the Restricted Stock Agreement, the participant shall have, with
respect to the shares of Restricted Stock, all of the rights of a stockholder of
the Company holding the class or series of Stock that is the subject of the
Restricted Stock, including, if applicable, the right to vote the shares and the
right to receive any cash dividends. If so determined by the Committee in the
applicable Restricted Stock Agreement and subject to Section 11(e) of the Plan,
(A) cash dividends on the class or series of Stock that is the subject of the
Restricted Stock Award shall be automatically deferred and reinvested in
additional Restricted Stock, held subject to the vesting of the underlying
Restricted Stock, or held subject to meeting Performance Goals applicable only
to dividends, and (B) dividends payable in Stock shall be paid in the form of
Restricted Stock of the same class as the Stock with which such dividend was
paid, held subject to the vesting of the underlying Restricted Stock, or held
subject to meeting Performance Goals applicable only to dividends.


(iv)  Except to the extent otherwise provided in the applicable Restricted Stock
Agreement and Sections 7(c)(i), 7(c)(ii), 7(c)(v) and 8(a)(ii), upon a
participant’s Termination of Employment for any reason during the Restriction
Period or before the applicable Performance Goals are satisfied, all shares
still subject to restriction shall be forfeited by the participant.


--------------------------------------------------------------------------------





(v)  Except to the extent otherwise provided in Section 8(a)(ii), in the event
that a participant retires or such participant’s employment is involuntarily
terminated, the Committee shall have the discretion to waive, in whole or in
part, any or all remaining restrictions (other than, in the case of Restricted
Stock with respect to which a participant is a Covered Employee, satisfaction of
the applicable Performance Goals unless the participant’s employment is
terminated by reason of death or Disability) with respect to any or all of such
participant’s shares of Restricted Stock.


(vi)  If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
unlegended certificates or other evidence of ownership for such shares shall be
delivered to the participant upon surrender of the legended certificates or
other evidence of ownership.


(vii)  Each Award shall be confirmed by, and be subject to, the terms of a
Restricted Stock Agreement.


(viii)  Notwithstanding the foregoing, but subject to the provisions of Section
8 hereof, no Award in the form of Restricted Stock, the vesting of which is
conditioned only upon the continued service of the participant, shall vest
earlier than the first, second and third anniversaries of the date of grant
thereof, on each of which dates a maximum of one-third of the shares of Stock
subject to the Award may vest, and no award in the form of Restricted Stock, the
vesting of which is conditioned upon the attainment of a specified Performance
Goal or Goals, shall vest earlier than the first anniversary of the date of
grant thereof.


SECTION 8.  Change in Control Provisions


(a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control:


(i)  Any Stock Options and Stock Appreciation Rights outstanding as of the date
such Change in Control is determined to have occurred, and which are not then
exercisable and vested, shall become fully exercisable and vested to the full
extent of the original grant.


(ii)  The restrictions and deferral limitations applicable to any Restricted
Stock shall lapse, and such Restricted Stock shall become free of all
restrictions and become fully vested and transferable to the full extent of the
original grant.


(b) Definition of Change in Control. For purposes of the Plan, a "Change in
Control" shall mean the happening of any of the following events:


(i)  An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30 percent or more of either (1) the then outstanding shares of common stock
of the Company (the "Outstanding Company Common Stock") or (2) the combined
voting power of the outstanding voting securities of the Company entitled to
vote generally in the election of directors (the "Outstanding Company Voting
Securities"); excluding, however, the following acquisitions of Outstanding
Company Common Stock and Outstanding Company Voting Securities: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) any acquisition by any Person pursuant to a transaction which
complies with clauses (1), (2) and (3) of subsection (iii) of this Section 8(b);
or


--------------------------------------------------------------------------------





(ii)  Individuals who, as of the effective date of the Plan, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual who becomes a
member of the Board subsequent to such effective date of the Plan, whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board; or


(iii)  The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
("Business Combination"); excluding, however, such a Business Combination
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination will beneficially own, directly or indirectly, more than 60
percent of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (other than any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or such
corporation resulting from such Business Combination) will beneficially own,
directly or indirectly, 30 percent or more of, respectively, the outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the outstanding voting securities of
such corporation entitled to vote generally in the election of directors except
to the extent that such ownership existed with respect to the Company prior to
the Business Combination and (3) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination will
have been members of the Incumbent Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination; or


(iv)  The consummation of a complete liquidation or dissolution of the Company.


(c) Change in Control Price. For purposes of the Plan, "Change in Control Price"
means the higher of (i) the highest reported sales price, regular way, of a
share of Common Stock in any transaction reported on the New York Stock Exchange
Composite Tape or other national exchange on which such shares are listed or on
NASDAQ during the 60-day period prior to and including the date of a Change in
Control or (ii) if the Change in Control is the result of a tender or exchange
offer or a Business Combination, the highest price of a share of Stock paid in
such tender or exchange offer or Business Combination; provided, however, that
in the case of Incentive Stock Options and Stock Appreciation Rights relating to
Incentive Stock Options, the Change in Control Price shall be in all cases the
Fair Market Value of the Stock on the date such Incentive Stock Option or Stock
Appreciation Right is exercised. To the extent that the consideration paid in
any such transaction described above consists all or in part of securities or
other noncash consideration, the value of such securities or other noncash
consideration shall be determined in the sole discretion of the Board.


--------------------------------------------------------------------------------







SECTION 9.  Term, Amendment and Termination


The Plan will terminate 10 years after the effective date of the Plan. Under the
Plan, Awards outstanding as of such date shall not be affected or impaired by
the termination of the Plan.


The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made which would impair the rights of an optionee
under a Stock Option or a recipient of a Stock Appreciation Right, or Restricted
Stock Award theretofore granted without the optionee’s or recipient’s consent,
except such an amendment made to cause the Plan to qualify for any exemption
provided by Rule 16b-3. In addition, no such amendment shall be made without the
approval of the Company’s shareholders to the extent such approval is required
by law or agreement.


The Committee may amend the terms of any Stock Option or other Award theretofore
granted, prospectively or retroactively, but no such amendment shall impair the
rights of any holder without the holder’s consent except such an amendment made
to cause the Plan or Award to qualify for any exemption provided by Rule 16b-3;
provided, however, that such power of the Committee shall not extend to the
reduction of the exercise price of a previously granted Stock Option, except as
provided in Section 3 hereof, nor may the Committee substitute new Stock Options
for previously granted Stock Options having higher option prices.


Subject to the above provisions, the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules as well as
other developments, and to grant Awards which qualify for beneficial treatment
under such rules without stockholder approval.




SECTION 10.  Unfunded Status of Plan


It is presently intended that the Plan constitute an "unfunded" plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Stock or make payments; provided, however, that unless the Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the "unfunded" status of the Plan.




SECTION 11.  General Provisions


(a) The Committee may require each person purchasing or receiving shares
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The certificates or evidence of ownership for such shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.


Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for shares of Stock under the Plan prior to fulfillment of all
of the following conditions:


(1)  Listing or approval for listing upon notice of issuance, of such shares on
the New York Stock Exchange, Inc., or such other securities exchange as may at
the time be the principal market for the Stock;


(2)  Any registration or other qualification of such shares of Stock under any
state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and


--------------------------------------------------------------------------------





(3)  Obtaining any other consent, approval or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.


(b) Nothing contained in the Plan shall prevent the Company or any subsidiary or
Affiliate from adopting other or additional compensation arrangements for its
employees.


(c) Adoption of the Plan shall not confer upon any employee any right to
continued employment, nor shall it interfere in any way with the right of the
Company or any subsidiary or Affiliate to terminate the employment of any
employee at any time.


(d) No later than the date as of which an amount first becomes includable in the
gross income of the participant for federal income tax purposes with respect to
any Award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Company, withholding
obligations may be settled with Stock, including Stock that is part of the Award
that gives rise to the withholding requirement. The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to the participant. The
Committee may establish such procedures as it deems appropriate for the
settlement of withholding obligations with Stock.


(e) Reinvestment of dividends in additional Restricted Stock at the time of any
dividend payment shall only be permissible if sufficient shares of Stock are
available under Section 3 for such reinvestment (taking into account then
outstanding Stock Options and other Awards).


(f) The Committee shall establish such procedures as it deems appropriate for a
participant to designate a beneficiary to whom any amounts payable in the event
of the participant’s death are to be paid or by whom any rights of the
participant, after the participant’s death, may be exercised.


(g) In the case of a grant of an Award to any employee of a subsidiary of the
Company, the Company may, if the Committee so directs, issue or transfer the
shares of Stock, if any, covered by the Award to the subsidiary, for such lawful
consideration as the Committee may specify, upon the condition or under-standing
that the subsidiary will transfer the shares of Stock to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan.


(h) The Plan and all Awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.




SECTION 12.  Effective Date of Plan


The Plan shall be effective as of the date it is approved by the stockholders of
the Company.







EXHIBIT A
DEFINITIONS




Basic Earnings Per Share (BEPS)


Income available to common stockholders of the Company excluding the cumulative
effect on prior years of an accounting change net of income taxes and the after
tax charges that may result from the acquisition of research and development
associated with acquiring a business entity, a line of business, or a
technology, divided by the weighted-average number of common shares of the
Company outstanding during the applicable period. Shares issued during the
applicable period and shares reacquired during the applicable period shall be
weighted for the portion of the period that they were outstanding.




Business Operating Profit (BOP)


Total Sales less Total Cost of Sales less Marketing expense less General and
Administrative Expenses plus Other Income or minus Other Expense.




Capital


The sum of all interest-bearing debt, including debt with imputed interest, and
total equity.




Capital Charge Percentage


Represents the risk adjusted cost of capital charge expressed as a percentage
established for the Company and each business unit as determined by the Holt
Associates, Inc. model.




Capital Utilized


Total equity, plus Notes Payable, plus Current Portion of Long-Term Debt plus
Long-Term Debt, plus Advances from Corporate (less if net Advances are to
Corporate), less Investments in Consolidated Subsidiaries.




Cash Flow (CF)


The sum of Net Income plus depreciation and amortization.




Cash Value Added (CVA)


Gross Cash Flow minus the product of Gross Investment times Capital Charge
Percentage, plus any amounts borrowed from CVA Bank, less any amounts repaid to
the CVA Bank.




Consolidated Pre-Tax Income


Net Income of the Company and its Consolidated Subsidiaries before taxes and
before giving effect to extraordinary items.




--------------------------------------------------------------------------------





CVA Bank


CVA Bank means, with respect to each approved project or approved acquisition, a
bookkeeping record of an account used to defer negative CVA generation to later
fiscal periods. All deferred negative CVA amounts will incur an annual capital
charge of the respective business unit. For purposes of this definition, an
"approved acquisition" shall be any acquisition of the stock or assets of
another entity which has been approved by the Company’s Board of Directors, and
an "approved project" shall be one which has been designated as eligible for CVA
Bank treatment by the Compensation Committee during the first 90 days of the
fiscal year in which such deferral account is established.




Diluted Earnings Per Share (DEPS)


DEPS is computed in the same manner as BEPS; however, the weighted-average
number of common shares of the Company outstanding during the applicable period
is increased to include the number of additional common shares that would have
been outstanding if the dilutive potential common shares resulting from stock
options or other common stock equivalents had been issued.




Gross Cash Flow


Annual BOP plus depreciation, amortization, rental expense, and research and
development expense, less taxes paid, plus increases in or less decrease in
non-operating accrued other expenses, plus net decrease in pension asset, less
net increase in pension asset.




Gross Investment


Average Capital Utilized plus accumulated depreciation, capitalization of
research and development expense for the most recent five fiscal years and
rental expense, less deferred tax assets, less pension assets, plus fixed asset
inflation adjustment, plus non-operating accrued other expenses.




Net Income


Net Income (Loss) shall include income (loss) from continuing operations before
provision for income taxes; provision for income taxes; income from discontinued
operations net of applicable income taxes; and effect on income from
extraordinary items net of applicable income taxes. Net Income shall not include
the cumulative effect on prior years of an accounting change net of income taxes
and the after tax charges that may result from the acquisition of research and
development associated with acquiring a business entity, a line of business, or
a technology.




Net Revenue (NR)


Total net sales and service revenue after adjustments for all discounts,
returns, and allowances.




Return on Assets (ROA)


BOP divided by average assets (computed on a monthly basis).


--------------------------------------------------------------------------------







Return on Capital (ROC)


Income before interest and taxes divided by average annual capital (computed on
a monthly basis).




Return on Capital Utilized (ROCU)


BOP divided by average Capital Utilized (computed on a monthly basis).




Return on Equity (ROE)


Net Income divided by beginning equity.




Return on Revenue (ROR)


BOP divided by total Net Revenue expressed as a percent.




Return on Tangible Equity (ROTE)


Net Income divided by beginning tangible equity.




Revenue (RV)


Revenue as reported on the Company’s annual financial statements.




Revenue Growth (RG)


The increase in revenue for the current fiscal year, expressed as a percent,
above a specified base line period.










 